Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An adjustable weight set for a vibratory motor, comprising: a base plate rotatable about an axis and extending radially outward from the axis, comprising: a top surface; a first side; a second side; and a bottom surface; a plurality of slots extending through the top surface and the bottom surface of the base plate, the slots being disposed between a radially outward periphery of the base plate and the axis; a plurality of weights coupled to each other, wherein at least a first weight is disposed above the base plate, and wherein at least a second weight is disposed below the base plate; and a weight locking tab that partially surrounds the base plate comprising: a top portion extending across the top surface of the base plate; and a hook coupled to the top portion and extending through at least a portion of a slot; wherein the weights include flanges positioned radially outward of and contacting at least a portion of the weight locking tab.



Claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory separator, comprising: one or more separator frames; one or more separator screens positioned between the one or more separator frames; and a vibratory motor operatively coupled to the one or more separator frames and the one or more separator screens, the vibratory motor comprising: a motor; a lower weight set operatively coupled to a lower end of the motor; and an upper weight set operatively coupled to an upper end of the motor, the upper weight set comprising: a base plate rotatable about an axis and extending radially outward from the axis; a plurality of slots extending through the base plate between the axis and a periphery of the base plate; a plurality of weights coupled to each other about the base plate; and a weight locking tab .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655